UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1237



METASEBYA KASSA MEKONEN,

                                                        Petitioner,


          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-894-838)


Submitted:   June 15, 2005                 Decided:   June 30, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Keith S. Blair, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Metasebya    Kassa    Mekonen,      a    native    and    citizen     of

Ethiopia,   petitions     for    review   of    an   order    of    the   Board   of

Immigration   Appeals     (Board)   affirming        the   Immigration     Judge’s

denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Mekonen fails to show that the evidence compels a

contrary result.        Having failed to qualify for asylum, Mekonen

cannot meet the higher standard to qualify for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).             Finally, we uphold the

Board’s finding that Mekonen failed to establish that it was more

likely than not that she would be tortured if removed to Ethiopia.

See 8 C.F.R. § 1208.16(c)(2) (2005).

            Accordingly,    we    deny    the   petition      for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   PETITION DENIED


                                    - 2 -